Exhibit 10.3

Execution Version

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of July 17,
2018, by and between Berry Petroleum Corporation, a Delaware corporation (the
“Company”), and each of the parties identified on Schedule I hereto (each a
“Seller” and collectively, the “Sellers”).

Background

A. Each Seller desires to sell to the Company, at the price and upon the terms
and conditions set forth in this Agreement, the number of shares of common
stock, par value $0.001 per share (the “Common Stock”), of the Company set forth
opposite such Seller’s name on Schedule I hereto under the heading “Firm
Purchased Interests” or “Option Purchased Interests” (each such share of Common
Stock to be sold by such Seller, a “Purchased Interest” of such Seller),
provided that in the event of an increase (such increase, an “Upsize”) or
decrease (such decrease, a “Downsize”) in the number of shares of Common Stock
to be sold in the Public Offering (as defined herein), which increase or
decrease shall be in the sole discretion of a Pricing Committee of the board of
directors of the Company (the “Pricing Committee”), the Purchased Interest of
each Seller shall be adjusted as set forth in the footnotes to Schedule I;
provided further that in no event shall the aggregate number of Purchased
Interests to be sold by any Seller pursuant to this Agreement exceed the number
of Purchased Interests set forth opposite such Seller’s name on Schedule I
hereto under the heading “Maximum Purchased Interests”;

B. The Company desires to purchase each Seller’s Purchased Interests at the
price and upon the terms and conditions set forth in this Agreement (the
“Purchases”);

C. The Company is conducting a public offering (the “Public Offering”) of shares
of its Common Stock (the “Underwritten Shares”) pursuant to an Underwriting
Agreement, expected to be entered into on or about July 25, 2018 (the
“Underwriting Agreement”);

D. The Company intends to use a portion of the net proceeds received from the
Public Offering to complete the Purchases.

E. The board of directors of the Company has approved the transactions
contemplated by this Agreement for purposes of Rule 16b-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”), which approval is intended to exempt
each disposition by each Seller of its respective Purchased Interests, to the
extent that such Seller or any person affiliated with it may be deemed an
officer or director of the Company, including a “director by deputization,” from
Section 16(b) of the Exchange Act.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Purchase.

(a) Firm Closing

i. At the Firm Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraphs 1(a)(ii) and 1(a)(iii)
below, each Seller, severally and not jointly, hereby agrees to transfer,
assign, sell, convey and deliver to the Company 100% of its right, title and
interest in and to the number of Purchased Interests set forth opposite such
Seller’s name on Schedule I hereto under the heading “Firm Purchased Interests”
(each such share of Common Stock to be sold by such Seller, a “Firm Purchased
Interest”) , and the Company hereby agrees to purchase such Purchased Interests,
at a purchase price per Purchased Interest equal to the per share price at which
the Company sells the Underwritten Shares to the underwriters in the Public
Offering (the “Per Share Purchase Price”).

ii. The obligations of the Company to purchase Purchased Interests from any
Seller at the Firm Closing shall be subject to (x) the closing of the Public
Offering, (y) the representations and warranties of such Seller hereunder being
true and correct in all material respects as of the Closing and (z) such Seller
having complied in all material respects with all of the covenants required to
be performed by such Seller pursuant to this Agreement on or prior to the Firm
Closing.

iii. The closing of the sale of the Firm Purchased Interests (the “Firm
Closing”) shall take place immediately following the initial closing of the
Public Offering, at the offices of the Company, or at such other time and place
as may be agreed upon by the Company and the Sellers.

iv. At the Firm Closing, each Seller shall deliver to the Company, or as
instructed by the Company, duly executed transfer powers relating to such
Seller’s Firm Purchased Interests and the Company agrees to deliver to such
Seller the Applicable Purchase Price by wire transfer of immediately available
funds to the account(s) specified in writing by such Seller. “Applicable
Purchase Price” means, with respect to any Seller, the product of the Per Share
Purchase Price and the aggregate number of Purchased Interests being sold by
such Seller at such closing pursuant to the terms of this Agreement.

(b) Option Closing

i. At each Option Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraphs 1(b)(ii) and 1(b)(iii)
below, each Seller, severally and not jointly, hereby agrees to transfer,
assign, sell, convey and deliver to the Company 100% of its right, title and
interest in and to the number of Purchased Interests determined by multiplying
(x) the number of Purchased Interests set forth opposite such Seller’s name on
Schedule I hereto under the heading “Option Purchased Interests” (each such
share of Common Stock to be sold by such Seller, an “Option Purchased Interest”)
by (y) the quotient obtained by dividing (a) the total number of shares of
Common Stock to be sold at such Greenshoe Closing (as defined herein) divided by
(b) the total number of shares of Common Stock that may be sold pursuant to the
exercise of the underwriters’ option to purchase additional shares of Common
Stock pursuant to the Underwriting Agreement (the “Greenshoe”), and the Company
hereby agrees to purchase such Purchased Interests at a purchase price per
Purchased Interest equal to the Per Share Purchase Price.

 

-2-



--------------------------------------------------------------------------------

ii. The obligations of the Company to purchase Purchased Interests from any
Seller at any Option Closing shall be subject to (x) the closing of the
applicable Greenshoe Closing, (y) the representations and warranties of such
Seller hereunder being true and correct in all material respects as of such
Option Closing and (z) such Seller having complied in all material respects with
all of the covenants required to be performed by such Seller pursuant to this
Agreement on or prior to the Option Closing.

iii. Each closing of the sale of Option Purchased Interests (each, an “Option
Closing,” and each Firm Closing or Option Closing, a “Closing”) shall take place
immediately following any additional closing of the sale of Common Stock
pursuant to the Greenshoe (each, a “Greenshoe Closing”), which Greenshoe Closing
may occur on, but not prior to, the same date and time as the initial closing of
the Public Offering, at the offices of the Company, or at such other time and
place as may be agreed upon by the Company and the Sellers.

iv. At each Option Closing, each Seller shall deliver to the Company, or as
instructed by the Company, duly executed transfer powers relating to the Option
Purchased Interests to be sold by such Seller at such Option Closing, and the
Company agrees to deliver to such Seller the Applicable Purchase Price by wire
transfer of immediately available funds to the account(s) specified in writing
by such Seller.

(c) Based on the representations in Section 3(g) and (h), neither the Company
nor any of its affiliates intends to withhold any amounts payable pursuant to
this Agreement pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”). If the Internal Revenue Service issues a Notice of
Proposed Adjustment (or similar Notice) that the Company was required to
withhold and remit tax under Section 1445 of the Code on the proceeds payable to
a Seller pursuant to this Agreement, then at the Company’s request, such Seller
shall use commercially reasonable efforts to provide within 30 days evidence
(intended to be sufficient to satisfy the requirements of United States Treasury
Regulations Section 1.1445-1(e)(3)) that such Seller has filed all federal
income tax returns required to be filed by such Seller (and paid all federal
income tax shown as due from such Seller on such returns) with respect to the
Purchases from such Seller pursuant to this Agreement; provided, however, at the
election of such Seller, such Seller may provide any such evidence directly to
the Internal Revenue Service and not to the Company or any other third-party.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants as of the date hereof to the Sellers
that:

(a) The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

 

-3-



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions herein contemplated will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) violate any provision of the certificate of
incorporation or by-laws, or other organizational documents, as applicable, of
the Company or its subsidiaries or (iii) violate any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties, in the
case of each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement, and except, in
the case of clauses (i) and (iii), as would not reasonably be expected to have a
material adverse effect on (A) the business, operations, results of operations,
properties, assets or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, or (B) the ability of the Company to consummate
the transactions contemplated by this Agreement (a “Material Adverse Effect”);
and no consent, approval, authorization, order, registration or qualification of
or with any such court or governmental agency or body is required for the
execution, delivery and performance by the Company of its obligations under this
Agreement, including the consummation by the Company of the transactions
contemplated by this Agreement, except where the failure to obtain or make any
such consent, approval, authorization, order, registration or qualification
would not reasonably be expected to have a Material Adverse Effect.

3. Representations of the Sellers. In connection with the transactions
contemplated hereby, each of the Sellers, severally and not jointly, represents
and warrants to the Company as of the date hereof and covenants and agrees that:

(a) Such Seller is duly organized and existing under the laws of its
jurisdiction of organization.

(b) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement and for the sale and
delivery of the Purchased Interests to be sold by such Seller hereunder, have
been obtained (except for such consents, approvals, filings, authorizations and
orders as may be required under the Securities Act of 1933, state securities or
Blue Sky laws, the rules and regulations of FINRA or the rules and regulations
of any exchange); and such Seller has full right, power and authority to enter
into this Agreement and to sell, assign, transfer and deliver the Purchased
Interests to be sold by such Seller hereunder, except for such consents,
approvals, authorizations and orders as would not impair in any material respect
the consummation of such Seller’s obligations hereunder.

(c) This Agreement has been duly executed and delivered by such Seller and
constitutes a valid and binding agreement of such Seller, enforceable in
accordance with its terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

 

-4-



--------------------------------------------------------------------------------

(d) The sale of the Purchased Interests to be sold by such Seller hereunder and
the compliance by such Seller with all of the provisions of this Agreement and
the consummation of the transactions contemplated herein (i) does not and will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which such
Seller is a party or by which such Seller is bound or to which any of the
property or assets of such Seller is subject as of the date hereof, (ii) and
will not result in any violation of the provisions of any organizational or
similar documents pursuant to which such Seller was formed (to the extent such
Seller is not an individual) or any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over such Seller or
the property of such Seller; except in the case of clause (i) or clause (ii),
for such conflicts, breaches, violations or defaults as would not impair in any
material respect the consummation of such Seller’s obligations hereunder.

(e) As of the date hereof and immediately prior to the delivery of its Purchased
Interests to the Company at any Closing, such Seller holds good and valid title
to the Purchased Interests to be sold at such Closing or a securities
entitlement in respect thereof, and holds, and will hold until delivered to the
Company, such Purchased Interests free and clear of all liens, encumbrances,
equities or claims; and, upon delivery of such Purchased Interests (including by
crediting to a securities account of the Company) and payment therefor pursuant
hereto, assuming that the Company has no notice of any adverse claims within the
meaning of Section 8-105 of the New York Uniform Commercial Code as in effect in
the State of New York from time to time (the “UCC”), (A) under 8-501 of the UCC,
the Company will acquire a valid security entitlement (within the meaning
of Section 8-102(a)(17) of the UCC) to such Purchased Interests purchased by the
Company and (B) no action (whether framed in conversion, replevin, constructive
trust, equitable lien or other theory) based on an adverse claim (within the
meaning of Section 8-105 of the UCC) to such security entitlement may be
asserted against the Company.

(f) Such Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Purchases. Such Seller has had the opportunity to
ask questions and receive answers concerning the terms and conditions of the
Purchases, and has had full access to such other information concerning the
Purchases as it has requested. Such Seller has received all information that it
believes is necessary or appropriate in connection with the Purchases. Such
Seller is an informed and sophisticated party and has engaged, to the extent
such Seller deems appropriate, expert advisors experienced in the evaluation of
transactions of the type contemplated hereby. Such Seller acknowledges that such
Seller has not relied upon any express or implied representations or warranties
of any nature made by or on behalf of the Company, whether or not any such
representations, warranties or statements were made in writing or orally, except
as expressly set forth for the benefit of such Seller in this Agreement.

(g) If such Seller (or if such Seller is a disregarded entity for U.S. federal
income tax purposes (“Disregarded Entity”), its regarded tax owner) is a “United
States person” (within the meaning of Section 7701(a)(30) of the Code), such
Seller (or if such Seller is a Disregarded Entity, its regarded tax owner) will
deliver, on or prior to the Firm Closing, (i) a properly completed and executed
Internal Revenue Service Form W-9 and (ii) a certificate of non-foreign status
of Seller in the form of Exhibit A.

 

-5-



--------------------------------------------------------------------------------

(h) If such Seller (or if such Seller is a Disregarded Entity, its regarded tax
owner) is not a “United States person” (within the meaning of
Section 7701(a)(30) of the Code), (i) such Seller represents that the sale of
any Common Stock pursuant to this Agreement is treated as an exchange of stock
under section 302(a) of the Code and (ii) such Seller (or if such Seller is a
Disregarded Entity, its regarded tax owner) will deliver, (i) on or prior to the
Firm Closing, a properly completed and executed Internal Revenue Service Form
W-8 and (ii) on or prior to the Firm Closing and each Option Closing, a
certificate that such Seller’s interest in the Common Stock does not constitute
a U.S. real property interest under the provisions of Section 897 of the Code
and the corresponding Treasury Regulations in the form of Exhibit B.

4. Termination. This Agreement shall automatically terminate and be of no
further force and effect in the event that the Firm Closing has not occurred on
or prior to August 15, 2018.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Sellers:

At the address listed for each Seller on Schedule I hereto

with a copy to (which shall not constitute notice):

Lowenstein Sandler LLP

1251 Avenue of the Americas

Suite 1700

New York, New York 10020

Attention: Robert G. Minion

Email: rminion@lowenstein.com

To the Company:

Berry Petroleum Corporation

5201 Truxtun Ave.,

Bakersfield, California 93309

Attention: Kendrick F. Royer

Executive Vice President, General Counsel and Corporate Secretary

E-mail: kroyer@bry.com

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention: Douglas E. McWilliams; Sarah K. Morgan

E-mail: dmcwilliams@velaw.com; smorgan@velaw.com

 

-6-



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Sellers and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. This Agreement and all disputes arising out of
or related to this Agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS

 

-7-



--------------------------------------------------------------------------------

AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in New York, New York, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding relating to or arising out of,
under or in connection with this Agreement, (ii) agrees that all claims in
respect of such suit, action or proceeding, whether arising under contract, tort
or otherwise, shall be brought, heard and determined exclusively in the federal
court of the Southern District of New York (provided, that, in the event that
subject matter jurisdiction is unavailable in that court, then all such claims
shall be brought, heard and determined exclusively in any other state or federal
court sitting in New York, New York), (iii) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such court, and (iv) agrees not to bring any action or proceeding relating
to or arising out of, under or in connection with this Agreement or the
Company’s business or affairs in any other court, tribunal, forum or proceeding.
Each of the parties waives any defense of inconvenient forum to the maintenance
of any action or proceeding brought in accordance with this paragraph. Each of
the parties agrees that service of any process, summons, notice or document by
U.S. registered mail to its address set forth herein shall be effective service
of process for any action, suit or proceeding brought against it in accordance
with this paragraph, provided, that nothing in the foregoing sentence shall
affect the right of any party to serve legal process in any other manner
permitted by law.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and each
of the Sellers. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement,
nor shall any waiver constitute a continuing waiver. Moreover, no failure by any
party to insist upon strict performance of any of the provisions of this
Agreement or to exercise any right or remedy arising out of a breach thereof
shall constitute a waiver of any other provisions or any other breaches of this
Agreement.

(k) Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

[Signatures appear on following page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement on
the date first written above.

 

Company: Berry Petroleum Corporation

By:

 

/s/ Kendrick F. Royer

Name:

  Kendrick F. Royer

Title:

  Executive Vice President, Corporate Secretary and General Counsel

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Sellers: BSP Berry Credit Alpha 1 L.L.C. By: Benefit Street Partners L.L.C., its
Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer BSP Berry Credit Alpha 2 L.L.C.
By: Benefit Street Partners L.L.C., its Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer Providence Debt Fund III L.P.
By: Benefit Street Partners L.L.C., its Investment Advisor By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer BSP Berry DF3 3 LLC By:
Providence Debt Fund III GP L.P., its Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer SEI Institutional Investments
Trust – High Yield Bond Fund By: Benefit Street Partners L.L.C., its Sub-Advisor
By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SEI Institutional Managed Trust – High Yield Bond Fund By: Benefit Street
Partners L.L.C., its Sub-Advisor By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer SEI Global Master Fund plc – The
SEI High Yield Fixed Income Fund By: Benefit Street Partners L.L.C., its
Portfolio Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer U.S. High Yield Bond Fund By:
Benefit Street Partners L.L.C., its Portfolio Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer BSP Berry Special Situations 3
LLC By: Benefit Street Partners Special Situations Ultimate GP L.L.C., its
Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

BSP Berry SEI 2 LLC By: Benefit Street Partners L.L.C., its Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer Blackrock Strategic Funds By:
Benefit Street Partners L.L.C., its Sub-Advisor By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer BSP Berry PECM LLC By: Benefit
Street Partners SMA-LK GP L.P., its Manager By:  

/s/ Nina Baryski

Name:   Nina Baryski Title:   Authorized Signer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Seller

  

Address

   Firm
Purchased
Interests1      Option
Purchased
Interests2      Maximum
Purchased
Interests  

BSP Berry Credit Alpha 1 L.L.C.

  

9 West 57th Street, Suite 4920, New York, NY 10019

     500,861        79,691        1,515,484  

BSP Berry Credit Alpha 2 L.L.C.

  

9 West 57th Street, Suite 4920, New York, NY 10019

     355,312        56,533        1,075,087  

Providence Debt Fund III L.P.

  

9 West 57th Street, Suite 4920, New York, NY 10019

     559,342        88,996        1,692,433  

BSP Berry DF3 3 LLC

  

9 West 57th Street, Suite 4920, New York, NY 10019

     297,870        47,393        901,283  

SEI Institutional Investments Trust – High Yield Bond Fund

  

9 West 57th Street, Suite 4920, New York, NY 10019

     77,819        12,382        235,461  

SEI Institutional Managed Trust – High Yield Bond Fund

  

9 West 57th Street, Suite 4920, New York, NY 10019

     57,888        9,210        175,156  

SEI Global Master Fund plc – The SEI High Yield Fixed Income Fund

  

9 West 57th Street, Suite 4920, New York, NY 10019

     29,382        4,675        88,904  

U.S. High Yield Bond Fund

  

9 West 57th Street, Suite 4920, New York, NY 10019

     13,526        2,152        40,926  

BSP Berry Special Situations 3 LLC

  

9 West 57th Street, Suite 4920, New York, NY 10019

     318,097        50,612        962,483  

BSP Berry SEI 2 LLC

  

9 West 57th Street, Suite 4920, New York, NY 10019

     218,786        34,810        661,992  

Blackrock Strategic Funds

  

9 West 57th Street, Suite 4920, New York, NY 10019

     28,423        4,522        86,002  

BSP Berry PECM LLC

  

9 West 57th Street, Suite 4920, New York, NY 10019

     1,087,007        172,951        3,289,017        

 

 

    

 

 

    

 

 

 

Total

        3,544,313        563,927        10,724,228        

 

 

    

 

 

    

 

 

 

 

 

1 

In the event of an Upsize or Downsize, each Seller’s Firm Purchased Interests
shall be increased or decreased, as applicable, in the sole discretion of the
Pricing Committee.

2 

In the event of an Upsize or Downsize, each Seller’s Option Purchased Interests
shall be increased or decreased, as applicable, in the sole discretion of the
Pricing Committee.



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. In addition, under Section 1445(e) of the
Code, a corporation must withhold tax with respect to certain transfers of
property if a holder of an interest in the entity is a foreign person. For U.S.
federal income tax purposes (including Sections 1445 of the Code), the owner of
a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity.

Terms not defined in this Certification of Non-Foreign Status shall have the
meaning of the terms set forth in the Stock Purchase Agreement (the “Agreement”)
entered into as of July     , 2018, by and between Berry Petroleum Corporation
(the “Transferee”) and each of the parties identified on Schedule I to the
Agreement.

To inform the Transferee that withholding of tax is not required pursuant to
Section 1445 of the Code upon the disposition by [(1) if transferor is a
Regarded Tax Person: [[Name of Transferring LLC, Corporation, or Partnership]
(“Transferor”) of the Common Stock pursuant to the Agreement, the undersigned
hereby certifies the following on behalf of Transferor:] or (2) if transferor is
a Disregarded Entity: [[Name of Disregarded Entity] of the Common Stock pursuant
to the Agreement, the undersigned hereby certifies the following on behalf of
[Name of Transferring LLC, Corporation, or Partnership] (“Transferor”):]

 

  1.

[If transferor is a Disregarded Entity]: [[Name of Disregarded Entity] is a
disregarded entity, as defined in Section 1.1445-2(b)(2)(iii) of the Income Tax
Regulations, and is disregarded as separate from Transferor for U.S. federal
income tax purposes;]

 

  2.

Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

 

  3.

Transferor is not a disregarded entity, as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations;

 

  4.

Transferor’s U.S. employer identification number is [    -            ]; and

 

  5.

Transferor’s office address is:

[Street]

[City, State, Zip Code]

[Exhibit A to Purchase Agreement]



--------------------------------------------------------------------------------

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both. Under penalties of perjury, I
declare that I have examined this certification and to the best of my knowledge
and belief it is true, correct and complete, and I further declare that I have
authority to sign this document on behalf of Transferor.

 

Date:     [NAME OF TRANSFEROR]     By:  

 

    Printed Name:     Title:

[Exhibit A to Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit B

FOREIGN SELLER OWNERSHIP CERTIFICATION

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person.

Treasury Regulation Section 1.897-1(c)(2)(iii) excludes certain interests in
publicly traded U.S. corporations from the definition of “United States real
property interest.” Such excluded interests include any class of stock of a
domestic corporation that is regularly traded on an established securities
market if such interest is owned by a person who beneficially owns five percent
or less of the total fair market value of that class of interests at any time
during the five-year period ending on the date of disposition of such interest.

For purposes of this five percent ownership test, the Common Stock held by a
beneficial owner are aggregated with Common Stock held by certain other related
beneficial owners under the constructive ownership rules referred to in the last
sentence of Treasury Regulation Section 1.897-9T(b) (the “Constructive Ownership
Rules”).

For U.S. federal income tax purposes (including Sections 1445 of the Code), the
owner of a disregarded entity (which has legal title to a U.S. real property
interest under local law) will be the transferor of the property and not the
disregarded entity.

Terms not defined in this Foreign Seller Ownership Certification shall have the
meaning of the terms set forth in the Stock Purchase Agreement (the “Agreement”)
entered into as of July     , 2018, by and between Berry Petroleum Corporation
(the “Transferee”) and each of the parties identified on Schedule I to the
Agreement.

To inform the Transferee that withholding of tax is not required pursuant to
Section 1445 upon the disposition by [(1) if transferor is a Regarded Tax
Person: [[Name of Transferring LLC, Corporation, or Partnership] (“Transferor”)
of the Common Stock pursuant to the Agreement, the undersigned hereby certifies
the following on behalf of Transferor:] or (2) if transferor is a Disregarded
Entity: [[Name of Disregarded Entity] of the Common Stock pursuant to the
Agreement, the undersigned hereby certifies the following on behalf of [Name of
Transferring LLC, Corporation, or Partnership] (“Transferor”):]

 

  1.

[If transferor is a Disregarded Entity]: [[Name of Disregarded Entity] is a
disregarded entity, as defined in Section 1.1445-2(b)(2)(iii) of the Income Tax
Regulations, and is disregarded as separate from Transferor for U.S. federal
income tax purposes;]

 

  2.

Transferor is not a disregarded entity, as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations;

 

  3.

Transferor’s U.S. employer identification number, if any, is
[    -            ]; and

 

  4.

Transferor’s office address is:

[Street]

[City, State, Zip Code]

[Exhibit B to Purchase Agreement]



--------------------------------------------------------------------------------

  5.

Transferor, together with any person whose ownership of Common Stock would be
attributed to the Transferor under the Constructive Ownership Rules, do not
currently hold, and have never held, Common Stock of greater than five percent
of the total fair market value of the Common Stock at any time during the
five-year period ending on the [Firm Closing][Option Closing].

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both. Under penalties of perjury, I
declare that I have examined this certification and to the best of my knowledge
and belief it is true, correct and complete, and I further declare that I have
authority to sign this document on behalf of Transferor.

 

Date:     [NAME OF TRANSFEROR]     By:  

 

    Printed Name:     Title:

[Exhibit B to Purchase Agreement]